—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered April 7, 1995, convicting defendant, after a jury trial, of burglary in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
• Defendant was not substantially prejudiced by the inadvertently delayed disclosure of Grand Jury minutes (People v Banch, 80 NY2d 610, 617), and the court properly refused to declare a mistrial based thereon. The court provided defendant with the option of recalling the complainant, which he declined, and his claims of irreparable prejudice were entirely conclusory.
The court’s Sandoval ruling was a proper exercise of discretion that constituted a proper balancing of the competing factors (People v Pavao, 59 NY2d 282, 292).
Defendant was properly sentenced as a persistent violent felony offender. The court had before it the plea and sentencing minutes for defendant’s 1988 and 1990 convictions, and defendant did not make a sufficient showing to warrant any further inquiry into whether his 1990 counsel was ineffective for failing to challenge the constitutionality of the 1988 conviction (see, People v Harris, 61 NY2d 9, 15). Moreover, upon review of these minutes, we conclude that both prior convictions were constitutionally obtained, and that the 1990 adjudication was binding upon defendant with respect to the validity of the 1988 adjudication (CPL 400.15, 400.16, 400.21 [8]).
On the existing record, we further find that defendant received meaningful representation at trial.
We perceive no abuse of sentencing discretion.
Defendant’s remaining claims, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.